WARD, Circuit Judge
(dissenting). The material provision of the agreement of August 4, 1904, between the Citizens’ Steamboat Company of Troy and the plaintiff, Henry L. Joyce, is as follows:
“Now, therefore, this indenture witnesseth: That,' the said party of the first part, in consideration of the services rendered by the said party of the second part in and about securing said lease from the city of New York, and *106in securing the said Central Railroad Company of- New Jersey as a tenant for said part of said pier, hereby covenants and agrees to pay to the said party of the second part, the sum of two thousand two hundred dollars ($2,200) a year, during the term of said lease of ten years, in equal quarterly payments in each and every year; mid the said party .of the first part further covenants, in the event of a renewal of said lease by the city of New York with the said party of the first -part for a further term of ten years, to pay to the said party of the second part the sum of two thousand two hundred dollars ($2,200) a year, in equal quarterly payments, in each and every year during the term of said renewal lease of ten years.”
The plain meaning of the foregoing language seems to me to be that in case of a renewal of the lease to the Citizens’ Company it will make the quarterly payments to Joyce. This is also the reasonable construction, because it is difficult to see why the Citizens’ Company should agree to pay after it had, by assignment or otherwise, lost all enjoyment of or interest in the premises. At the expiration of the original lease, the Citizens’ Company had been wound up and dissolved, so that no renewal ever was made or could have been made to it. Therefore I think no cause of action ever accrued to the plaintiff under the agreement.
The Hudson Navigation Company, however, had by virtue of an independent agreement assumed all obligations of the Citizens’ Company, and as assignee of the original lease was bound to renew the sublease of the south half of the pier to the Central Railroad Company of New Jersey. It could not do this without getting a renewal from the city. Assuming, for the purposes of argument, that it would have been liable to Joyce if it ever did get such a renewal, it never did get one Its notice to the city of intention to renew, or its liability to the Central Railroad Company to renew, the sublease, or the judgment in the state court that the city should renew, do not constitute a renewal. So it is equally beside the point that the state court might eventually have compelled a renewal. It never did. The parties to the suit, notwithstanding the judgment, could agree upon a wholly different settlement without consulting the plaintiff, Joyce, and pending the appeal of the city from the judgment, they did so; the Central- Railroad Company of New Jersey taking from the city a lease of the whole pier at the agreed advance of rent and upon certain other different considerations, while the Hudson Navigation Company stepped out entirely.
As there never was a renewal of the lease to the Citizens’ Company, or to the Hudson Navigation Corñpany, I think the plaintiff had no cause of action, and that his complaint should have been dismissed.